Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance 
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests the limitation “wherein in each column, a summed number of the first data signal input by the source driving chip is equal to a summed number of the second data signal input by the source driving chip”.

The closest prior art:
Hwang et al. (US 2019/0080648 A1), Fig. 2, teaches a substrate (par [0141], substrate), defining a display area (par [0055], display area DA), a fan-out area (fan-out area between driving circuit chip DIC and display area DA) and a source driving chip (driving circuit chip DIC); a feedback line (scan line SL1) being defined in the display area (display area DA).
Wang Lei (CN 106531068), Fig. 3, page 4, teaches the source driving chip (source driver ship 2300) having a first state and a second state; wherein when the source driving chip is in the first state, a first data signal is input by the source driving chip to the feedback line (the detection module 2310 reads out the sensing signal Vs(1) to Vs(q) of the corresponding pixel cells through the sensing lines S(1) to S(q)) and a 

However, Hwang and Wang Lei do not teach when the source driving chip is in the second state, a voltage of the feedback line is fed back to the source driving chip, to allow the source driving chip to output a second data signal to a remaining line of the display area and; wherein in each column, a summed number of the first data signal input by the source driving chip is equal to a summed number of the second data signal input by the source driving chip.

Claim 16 is allowed for the same reason as claim 1.
Claims 2-15 and 17-20 are allowed as being depend upon base claims 1 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NGAN T. PHAM-LU/Examiner, Art Unit 2691  

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691